Mr. Justice Morris
delivered the opinion of the Court:
The question in the case is whether the regulation that has been cited as having been made by the Commissioners of the District of Columbia in regard to the business of pawnbrokers, is a valid subsisting regulation, entitled to be enforced by the courts, in so far as it prohibits the redemption of pawned property within twenty-four hours after the time of the pawning.
The purpose of these regulations is the protection of the community against the numerous . larcenies and robberies that are the disgrace of our civilization and are of too fre*437quent occurrence in our midst, and which are unfortunately too often promoted by the connivance, conscious or unconscious, of persons engaged in the classes of business which it has been sought to subject to these regulations. The moral sense of the community will sanction any regulations, however severe, that have for their legitimate object the destruction of the nefarious business of receiving stolen goods. But in the attempt to protect property, we should not impair the right of property. In the effort to reach the thief and the receiver of stolen property, we have no right to prevent the lawful owner of property from exercising over it all the lawful rights of ownership. Older than the Constitution, older than Magna Charta, older than the Ten Tables, as old as civilization and coeval with the first organization of human society, is that provision of the law of nature that no one should be deprived of life, liberty, or property without due process of law. Antagonistic to this primary principle, which with us has become a constitutional guarantee, is all attempted regulation, however laudable its purpose, that deprives a man of the right to use that of which he is the unquestioned owner; and whether the privation is for twenty-four hours or for twenty-four years, can make no difference in principle. It ought not to be impossible to impound for a limited time property around which there is the suspicion of guilt or the taint of illegality. But in the search for stolen goods, to deprive a lawful owner of the lawful use of property that unquestionably belongs to him, is to do evil in order that good may come of it; and no code of political morality that is entitled to the consideration of honest men can tolerate any such maxim as that.
That the regulation made by the Commissioners of the District of Columbia in this instance, so far as it seeks to prevent the redemption of pawns within twenty-four hours after the act of pawning, or after notice given of it to the police, is a prohibition upon the free use of the property by the owner of it, is too plain for argument.
*438This is not a regulation of the business of the pawnbroker, but an unjustifiable interference with the owner’s right of property. It is attempted legislation, not regulation. It is in fact partial confiscation under the guise of legislation or regulation. Whether Congress itself could make such a provision, in the face of the constitutional guaranty, may well be doubted. But this we are not called upon to decide. We do decide that, when Congress delegated to the Commissioners the power to enact “ usual and reasonable police regulations ” for the District of Columbia, it did not thereby authorize them to make ordinances that would take the property of citizens away from them even for the short period of twenty-four hours. There is nothing to show that the provision is a usual one; and certainly it is not reasonable. It is in our opinion radically and intrinsically vicious, in violation of constitutional right, and not required by any sound principle of public policy.
That this position is abundantly supported by authority, we need only refer to Dillon on Municipal Corporations, Secs. 319 to 330, and the numerous cases cited in the notes to those sections, the tenor of which is almost uniform in regard to such ordinances or regulations ’ as that now under consideration.
It may be proper to say further that we regard the regulation in question, together with the other regulations in regard to pawnbrokers, as having been repealed as to that class of business, by the direct legislation of Congress upon that whole subject in the act of March'2, 1889, 25 Stat, p. 1006. The. repealing clause of this act may not, perhaps, of itself have had this effect. But it is a well-settled rule of statutory construction, that when the later act covers the whole subject of a former one, especially when the later act contains new provisions, this later act will be construed to repeal the former. U. S. v. Tynen, 11 Wall., 88; Norris v. Crocker, 13 How., 429; Pana v. Bowler, 107 U. S., 529; National Bank v. U. S., 107 U. S., 445; United States v. Claflin, 97 U. S., 546; State v. Stoll, 17 Wall., 425. And if *439this be so with regard to two legislative enactments, how much more should it be the rule of construction when the legislature undertakes, as it did in this case, to supersede the somewhat crude enactments of a subordinate municipal body? It would not be seemly to permit the solemn enactments of the supreme law-making power and the sometimes inconsiderate ordinances of a municipality to come in conflict or to compel the citizen to elect at his risk with which of them he will comply.
It is to be noticed that, so far as there is any substantial difference between the act of Congress and the regulations adopted by the Commissioners, it is that the former, while evidently having in view the regulations of the Commissioners previously adopted, and going over the same subject precisely, has avoided with studious care the features of the regulations that were objectionable on the ground of their infringement of common right and constitutional guarantee. For the act of Congress omits the provision that requires pawnbrokers to retain for a specified time the articles pawned with them even as against the owner seeking to redeem, while it substantially retains all that is unobjectionable in the regulation, almost in the very words of the regulation. Those who formulated the act of Congress evidently appreciated the objectionable and unwarranted character of the legislation attempted by the Commissioners.,
We are of opinion that the regulation promulgated by the Commissioners under the supposed authority of the.act of Congress of January 26; 1887, and re-enacted by them under the authority assumed to have been' given to them by the joint resolution of Congress of February 26, 1892, which undertakes to prohibit pawnbrokers from permitting property pawned by them to be redeemed and removed from their premises within twenty-four hours thereafter, so far as the same prohibits the redemption and removal of pawned property by the owner thereof, is not a reasonable regulation, and is not authorized by either of the legislative enactments to which reference has been made, and is therefore null and void.
*440We must hold, therefore, that the appellant in this case was held without warrant of law.
Consequently, the judgment must be reversed, and the cause remanded to the Police Court of the District of Columbia, with instructions to quash the information, and to discharge the accused. And it is so ordered.